United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 10-2503
                                ___________

James Brian Wright,                     *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
John Doe, Police Officer #2, Fort Smith *
Police Department; John Doe, Police     * [UNPUBLISHED]
Officer #1, Fort Smith Police           *
Department; Ron Lockhart, Corporal, *
Fort Smith Police Department; Mark      *
Hallum, Major, Fort Smith Police        *
Department; Unknown Deputies of the *
Sebastian County Sheriff’s Department; *
Frank Atkinson, Sheriff,                *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: November 4, 2010
                              Filed: November 8, 2010
                               ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.
       Federal inmate James Brian Wright appeals the district court’s1 dismissal with
prejudice of his 42 U.S.C. § 1983 action under Federal Rule of Civil Procedure
12(b)(6). We review the dismissal de novo. See Botten v. Shorma, 440 F.3d 979, 980
(8th Cir. 2006). We agree that Wright’s action was filed outside the applicable period
of limitations. See Ark. Code. Ann. § 16-56-116 (person under age of 21 when action
accrues may bring action within 3 years after attaining full age); Wallace v. Kato, 549
U.S. 384, 388, 393 (2007) (accrual date of § 1983 cause of action is question of
federal law and occurs when plaintiff has complete and present cause of action; Heck
rule for deferred accrual is called into play only when there is extant conviction, rather
than anticipated future conviction); Ketchum v. City of West Memphis, 974 F.2d 81,
82 (8th Cir. 1992) (Arkansas’s 3 year general personal-injury statute of limitations
governs § 1983 claims brought in Arkansas); Johnson v. Johnson Cnty. Comm’n Bd.,
925 F.2d 1299, 1301 (10th Cir. 1991) (claims arising out of police action toward
criminal suspect, such as arrest and interrogation, are presumed to have accrued when
actions actually occurred).

       We also conclude that the district court did not abuse its discretion in denying
Wright’s motion for reconsideration. See Arnold v. Wood, 238 F.3d 992, 998 (8th
Cir. 2001) (standard of review). Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable
James R. Marschewski, United States Magistrate Judge for the Western District of
Arkansas.

                                           -2-